1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ADAM LASHAWN COLLIER,                   )      NO. CV 19-8675-DSF (AGR)
                                              )
13               Petitioner,                  )
                                              )
14                                            )
      WARRAN L. MONTGOMERY,                   )      ORDER TO SHOW CAUSE
15    Warden,                                 )
                                              )
16               Respondent.                  )
                                              )
17                                            )

18
           On October 3, 2019, Petitioner constructively filed a Petition for Writ of
19
     Habeas Corpus by a Person in State Custody (“Petition”), pursuant to 28 U.S.C. §
20
     2254. For the reasons set forth below, it appears the Petition is untimely and
21
     contains fully unexhausted grounds for relief. The court orders Petitioner to show
22
     cause, on or before November 25, 2019, why the court should not recommend
23
     dismissal of the Petition with prejudice as barred by the statute of limitations.
24
25
26
27
28
1                                             I.
2                             PROCEDURAL BACKGROUND
3          Petitioner states that he was convicted of second degree robbery on July
4    10, 2012 in Case No. NA092184.1 (Petition at 2, 4.) The online docket for Los
5    Angeles County Superior Court Case No. NA092184 indicates Petitioner pled
6    nolo contendere to violations of Cal. Penal Code § 211 in Counts 1 and 3 on July
7    10, 2012. (See www.lacourt.org/criminalcasessummary for Case No.
8    NA092184.) Petitioner was sentenced to state prison for 10 years on Count 1
9    and two years on Count 3 on July 10, 2012. Petitioner states that he did not file
10   an appeal. (Petition at 2-3.)
11         Petitioner states that he filed a state habeas petition that was denied by the
12   Superior Court. (Id. at 3-4.) The Superior Court’s online docket indicates
13   Petitioner filed the state habeas petition on September 5, 2018 and the court
14   denied it on September 7, 2018. (See www.lacourt.org/criminalcasessummary
15   for Case No. NA092184.)
16         Petitioner states that he filed a state habeas petition that was denied by the
17   California Court of Appeal. Petitioner filed a state habeas petition on October 3,
18   2018 in Case No. B292991. (Petition at 4.) The California Court of Appeal
19   summarily denied the petition on October 17, 2018. (See
20   www.appellatecases.courtinfo.ca.gov/search/case/dockets for Case No.
21   B292991.)
22         Petitioner states that he filed a state habeas petition that was denied by the
23   California Supreme Court. Petitioner filed the state habeas petition on December
24   10, 2018 in Case No. S253008. IPetition at 4.) The California Supreme Court
25   summarily denied the petition on May 15, 2019. (Id. at 5); In re Collier, 2019 Cal.
26
27         1
              Petitioner identifies the trial case number as S253008. Case number
28   S253008, however, is Petitioner’s case number for his state habeas petition in the
     California Supreme Court.

                                              2
1    LEXIS 3292 (May 15, 2019).
2          On October 3, 2019, Petitioner constructively filed the instant Petition with
3    this court. (Dkt. No. 1).
4                                             II.
5                                STATUTE OF LIMITATIONS
6          The Petition was filed after enactment of the Antiterrorism and Effective
7    Death Penalty Act of 1996 (“AEDPA”) on April 24, 1996. Therefore, the court
8    applies the AEDPA in reviewing the petition. Lindh v. Murphy, 521 U.S. 320, 336,
9    117 S.Ct. 2059, 2068, 138 L.Ed.2d 481 (1997).
10         The AEDPA contains a one-year statute of limitations for a Petition for Writ
11   of Habeas Corpus filed in federal court by a person in custody pursuant to a
12   judgment of a state court. 28 U.S.C. § 2244(d)(1). The one-year period starts
13   running on the latest of either the date when a conviction becomes final under 28
14   U.S.C. § 2244(d)(1)(A) or on a date set in § 2244(d)(1)(B)-(D). The court must
15   analyze the statute of limitations on a claim-by-claim basis. Mardesich v. Cate,
16   668 F.3d 1164, 1171 (9th Cir. 2012). The burden of demonstrating that the
17   AEDPA’s one-year limitation period was sufficiently tolled, whether statutorily or
18   equitably, rests with the petitioner. See Pace v. DiGuglielmo, 544 U.S. 408, 417-
19   18, 125 S.Ct. 1807, 161 L.Ed. 2d 669 (2005).
20        A.   The Date on Which Conviction Became Final – § 2244(d)(1)(A)
21         Petitioner was convicted and sentenced on July 10, 2012. (Petition at 2.)
22   Petitioner did not appeal. (Id. at 3-4.) Therefore, his conviction became final 60
23   days after the judgment, or September 10, 2012.2 Mendoza v. Carey, 449 F.3d
24   1065, 1067 (9th Cir. 2006). Absent tolling, the statute of limitations expired one
25   year later on September 10, 2013. Petitioner constructively filed the Petition on
26   October 3, 2019, over six years after the statute of limitations expired. Absent
27
           2
28         Because the 60th day fell on Saturday, September 8, the conviction
     became final on the next Monday, September 10, 2012.

                                              3
1    tolling, the Petition is untimely.
2                 1.      Statutory Tolling
3           The statute of limitations is tolled during the time “a properly filed
4    application for State post-conviction or other collateral review with respect to the
5    pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). A state habeas
6    petition filed after the limitations period expired does not restart the running of the
7    statute of limitations. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003).
8    Therefore, Petitioner is not entitled to statutory tolling.
9                 2.      Equitable Tolling
10          A prisoner who files a federal habeas petition after the expiration of the
11   one-year statute of limitations may be entitled to equitable tolling. Holland v.
12   Florida, 560 U.S. 631, 649 (2010). “[A] ‘petitioner’ is ‘entitled to equitable tolling’
13   only if he shows ‘(1) that he has been pursuing his rights diligently, and (2) that
14   some extraordinary circumstance stood in his way’ and prevented timely filing.”
15   Id. at 649. (citations omitted.). “The diligence required for equitable tolling
16   purposes is ‘reasonable diligence,’ not ‘maximum feasible diligence.’” Id. at 653
17   (citations and quotation marks omitted). The extraordinary circumstances must
18   have been the cause of an untimely filing. Grant v. Swarthout, 862 F.3d 914,
19   918, 926 (9th Cir. 2017). Extraordinary circumstances do not toll a statute of
20   limitations that has already expired. Rudin v. Myles, 781 F.3d 1043, 1056 n.16
21   (9th Cir. 2015).
22          There is no indication in the record that Petitioner is entitled to equitable
23   tolling.
24                     B. Date of Discovery – 28 U.S.C. § 2244(d)(1)(D)
25          The statute of limitations may also start to run on the date a petitioner
26   discovered (or could have discovered) the factual predicate for a claim. 28
27   U.S.C. § 2244(d)(1)(D). The time starts to run when the petitioner knows or
28   through diligence could discover the factual predicate, not when the petitioner

                                                 4
1    realizes their legal significance. Hasan v. Galaza, 254 F.3d 1150, 1154 n.3 (9th
2    Cir. 2001).
3          Petitioner raises one ground for relief. Petitioner contends that the court
4    imposed an unauthorized sentence because it used the high term of five years for
5    robbery instead of the mid-term of three years. Petitioner alleges a violation of
6    Cunningham v. California, 549 U.S. 270 (2007).
7          Petitioner knew or through diligence could discover the factual predicate of
8    his ground for relief – his allegedly unauthorized sentence – no later than the date
9    his conviction became final on September 10, 2012. Petitioner does not contend
10   otherwise. The Petition remains untimely.
11                                             III.
12                                ORDER TO SHOW CAUSE
13         IT IS THEREFORE ORDERED that, on or before November 25, 2019,
14   Petitioner shall show cause as to why the court should not recommend dismissal
15   of the Petition with prejudice as barred by the statute of limitations.
16         If Petitioner does not respond to this Order to Show Cause, the Magistrate
17   Judge will recommend that the Court dismiss the Petition with prejudice as barred
18   by the statute of limitations.
19
20
21   DATED: October 24, 2019
                                                        ALICIA G. ROSENBERG
22                                                    United States Magistrate Judge
23
24
25
26
27
28


                                                5
